COOK, Judge
(concurring in part and dissenting in part):
I agree with the majority that the record of punishment imposed under Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815, was properly admitted into evidence and the military judge’s instruction on reasonable doubt does not require reversal; however, I disagree with the resolution of the remaining issue.
Here, the military judge instructed on the defense of entrapment and defense counsel did not request an instruction on agency. Assuming that the defenses of entrapment and agency are not mutually exclusive as a matter of law (see United States v. Henry, 23 U.S.C.M.A. 70, 48 C.M.R. 541 (1974); United States v. Suter, 21 U.S.C.M.A. 510, 45 C.M.R. 284 (1972)), they can be factually inconsistent. The defense of entrapment admits the operative acts of the crime under circumstances of improper inducement by the Government. The defense of agency denies the commission of the offense. I am satisfied that the military judge’s instruction properly accommodated counsel’s trial strategy and he did not prejudicially err by failing to sua sponte instruct on the defense of agency. See United States v. Salley, 9 M.J. 189 (C.M.A.1980).
Accordingly, I would affirm the decision of the United States Army Court of Military Review.